Blackford, J.
It is contended on the part of the.prosecu-r tor, who is the judgment creditor, that the Circuit Court committed ah error, in setting aside the attachment and discharging the sheriff, before he had satisfied the execution, which, without any justification, he had failed to execute. There can he no doubt, that, had the Circuit Court, on the answer to interrogatories, been of opinion that the complaint of the prosecutor was well founded, they had authority to punish the sheriff for the. *167contempt by fine or imprisonment. Had they considered their officer guilty of such gross mal-practice, as to require his being compelled in this summary way to satisfy the judgment, they might, for the contempt, have committed him to prison, or heavily amerced him; and have then refused to discharge him, or remit the fine, until the judgment was satisfied. Rex v. The Sheriff of Middlesex, 1 H. Bl. 543. In the present case, the Court seem to have had no doubt of their authority on the subject, but to have been satisfied from the answer to interrogatories, that the sheriff had upon oath purged the contempt; and they accordingly discharged him from the attachment. It is the opinion of this Court, that in these cases we have no jurisdiction. Courts of record-have exclusive control over charges for contempt; and their conviction or acquittal is final and -conclusive. This great power is intrusted to these tribunals of justice, for the support and preservation of their respectability and independence; it has existed from the earliest period to which the annals of jurisprudence extend; and, except in a few cases of party violence, it has been sanctioned anid established by the experience of ages. Ld. Mayor of London's case, 3 Wils. 188 (1). — Opinion of C. J. Kent, in the case of Yates, 4 Johns. R. 354. — Johnston v. The Commonwealth, 1 Bibb, 598.
Kelson, for the plaintiff.
Dewey and Moore, for the defendant.
It must be borne in mind, that this discharge of the sheriff by the Circuit Court, does not at all determine the question of his liability to the judgment creditor, for any neglect of duty in not serving the execution. By setting aside the attachment, the Court below only determine that the sheriff has, upon oath, purghd the contempt. With that determination we can have no concern. Whether the Circuit Court has been treated with contempt or not, is for that Court alone to decide.

Per Curiam.

The writ of error is dismissed for want of jurisdiction (2).

 In this case, Blackstone J. says, “All Courts, by which I mean to include the two houses of parliament, and the Courts of Westminster Hall, can have no control in matters of contempt. The sole adjudication of contempts, and the punishment thereof, in any manner, belongs exclusively and without interfering, to each respective Court.” This case is commented on, and its authority confirmed, by the Supreme Court of the United States in Ex parte Kearsey, 7 Wheat. 38.


 In all cases where the cause is dismissed for want of jurisdiction, no costs are allowed. Inglee v. Coolidge, 2 Wheat. 368. — Houston v. Moore, 3 Wheat. 433. — M’Iver et al. v. Wattles, 9 Wheat. 650.